DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 04/26/2022 is acknowledged.  Claims 1-23 are pending.  Claims 4, 5, 7 and 9-23 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: filtration device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a filtration device is interpreted to include any device suitable for separating particles of powder removed from parts from the liquid flowing through the filtration device, e.g., sedimentation tanks, weirs, filters (e.g., carbon filter), cyclonics separators, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161829 to Horie et al. (“Horie”) in view of US 4,788,992 to Swainbank et al. (“Swainbank”).
Regarding claim 1, Horie teaches a method of cleaning nozzles, or fabricated parts, (abstract), the method comprising: arranging one or more fabricated parts within a container containing a liquid (para [0027]), the container coupled to at least one inlet through which the liquid flows into the container (para [0054]), and the container coupled to at least one outlet through which the liquid flows out of the container (para [0059]); generating, using at least one source of agitation, waves and cavitation within the liquid in the container (para [0054], [0063]); and conveying, by the generated liquid waves and cavitation, debris away from the one or more fabricated parts (para [0077]).
Horie discloses the method being useful for cleaning a nozzle (para [0001]), or fabricated part, but does not explicitly teach the method being used for depowdering additively fabricated parts comprising bound metal powder and having unbound metal powder on their surface; that the waves and cavitation result in currents; and filtering, using a filtration device coupled to the at least one outlet of the container, at least some of the conveyed unbound metal powder from the liquid that flows out of the container.   When faced with the need for depowdering additively fabricated parts comprising bound metal powder and having unbound metal powder on their surfaces, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to perform the Horie method with a reasonable expectation of success, since it is disclosed as effective for cleaning fabricated parts.  Further, it can be reasonably expected that the waves and cavitation result in currents since they cause liquid to move.
Swainsbank discloses a method of using an ultrasonic cleaning apparatus (abstract) and discloses filtering, using a filtration device coupled to an outlet of a container, at least some of the debris from liquid that flows out of the container (col. 7, lines 37-50), which is disclosed as advantageously allowing for recycling of the liquid (abstract).  The skilled artisan would have found it obvious to modify the Horie method in view of Swainsbank wh999erein it includes filtering, using a filtration device coupled to the at least one outlet of the container, at least some of the conveyed unbound metal powder from the liquid that flows out of the container, with a reasonable expectation of success, in order to allow for recycling of the liquid.
Regarding claim 6, Horie and Swainsbank disclose a method wherein generating the liquid currents within the liquid in the container using the at least one source of agitation comprises vibrating the container (Horie, para [0053]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0161829 to Horie et al. (“Horie”) in view of US 4,788,992 to Swainbank et al. (“Swainbank”) and in further view of US 2013/0081657 to  Hewitt (“Hewitt”).
Regarding claim 2, Horie and Swainsbank do not explicitly teach the method wherein the one or more additively fabricated parts are arranged on a tray within the container.  The use of trays to submerge items into containers of liquid was known in the art as effective for enhancing cleaning and efficiency, and inhibiting labor, when treating multiple items (see, e.g., Hewitt at, inter alia, para [0005] – [0006]) and, when faced with the need for cleaning multiple fabricated parts, the skilled artisan would have found it obvious to modify the Horie/Swainsbank method, as was known, wherein the fabricated parts are arranged on a tray within the container, with a reasonable expectation of success, in order to enhance cleaning and efficiency and to inhibit labor.
Regarding claim 3, Horie, Swainbank and Hewitt further discloses a method wherein the tray comprises a plurality of perforations (Hewitt, para [0028]) and it can be reasonably expected that conveying the unbound metal powder away from the one or more additively fabricated parts would comprise conveying at least a portion of the unbound metal powder through perforations of the plurality of perforations (note, e.g., Hewitt at para [0038]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and wherein issue of objection in claim 1 is cured.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are: US 2018/0161829 to Horie et al. and US 4,788,992 to Swainbank et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of generating the liquid currents within the liquid in the container using the at least one source of agitation comprises directing liquid from outside of the container onto the one or more additively fabricated parts such that the directed liquid is deposited into the container while conveying unbound metal powder into the container, in combination with the other method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.  However, it appears that an oversight by the examiner led to a lack of clarity in the prior Office action, so the rejection Is not made final.
Applicant argues that neither Horie nor Swainbank describe additively fabricated parts nor removing powder from the surface of such parts (remarks, page 8, first full paragraph).  However, that is not what the Office maintains.  The prior Office action, included the following paragraphs (beginning on page 6)
Regarding claim 1, Horie teaches a method of cleaning nozzles, or fabricated parts, (abstract), the method comprising: arranging one or more additively fabricated parts within a container containing a liquid (para [0027]), the container coupled to at least one inlet through which the liquid flows into the container (para [0054]), and the container coupled to at least one outlet through which the liquid flows out of the container (para [0059]); generating, using at least one source of agitation, waves and cavitation within the liquid in the container (para [0054], [0063]); and conveying, by the generated liquid waves and cavitation, debris away from the one or more additively fabricated parts (para [0077]).
Horie discloses the method being useful for cleaning a nozzle (para [0001]) but does not explicitly teach the method being used for depowdering additively fabricated parts comprising bound metal powder and having unbound metal powder on their surface; that the waves and cavitation result in currents; and filtering, using a filtration device coupled to the at least one outlet of the container, at least some of the conveyed unbound metal powder from the liquid that flows out of the container.   When faced with the need for depowdering additively fabricated parts comprising bound metal powder and having unbound metal powder on their surfaces, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to perform the Horie method with a reasonable expectation of success, since it is disclosed as effective for cleaning fabricated parts.  Further, it can be reasonably expected that the waves and cavitation result in currents since they cause liquid to move. (emphasis added)

Initially, note that the nozzles are first disclosed as merely fabricated parts.  The Office maintains that that is a reasonable interpretation since nozzles are parts and it can be reasonably expected that the nozzles are fabricated (i.e. someone fabricated them).  However, the term “additively” was unintentionally left in front two of the following occurrences of “fabricated parts”.  The Office did not, and does not, assert that the applied prior art disclose the nozzles, or fabricated parts, are additively fabricated (e.g., as in 3D printing).  That oversight is corrected herein.  As that oversight may have made the rejection unclear, the rejection is not made final.  
The appplicant also asserts that Horie discloses the device being designed for cleaning nozzles using very small liquid volumes (remarks, page 8, first full paragraph).  It is not entirely clear what relevance such a disclosure has on the presently claimed invention.  At any rate, it is noted that Horie discloses using enough liquid to immerse the nozzle (see, e.g., para [0089] – [0090]).
The applicant also addresses the subject of a Horie/Swainbrook device being capable of being used in the claimed manner (remarks, page 8, paragraph beginning “Claim 1 recites”).  Of course the presently examined claims are directed to a method, not to an apparatus.  Accordingly, the rejection rationale in the prior Office action is not that a prior art apparatus is capable of being operated in the recited manner, but is rather “[w]hen faced with the need for depowdering additively fabricated parts comprising bound metal powder and having unbound metal powder on their surfaces, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to perform the Horie method with a reasonable expectation of success, since it is disclosed as effective for cleaning fabricated parts” (page 7, first paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714